Title: From John Adams to James Brackett, 15 January 1819
From: Adams, John
To: Brackett, James



Dear Sir
Quincy Jan 15th 1819

I am informed that Mr Pratt and Mr Hunt are cutting wood upon my land by your order that they cut last year twenty cord and have now marked out 30 more If this is true I presume it is by mere mistake of the boundaries between you and me. I shall be obliged to you if your will inform me upon what lot of yours they are cutting which joins me and wish that this may be inquired into. I am perfectly assured that neither you nor they would knowingly trespass upon another I will thank you for a line in answer by the bearer from yourself or your son / to your friend
John Adams